Proskauer, J.
(dissenting). Defendant maintained a factory in a loft at 725-727 Broadway, admittedly with every exit and safeguard required by the Labor Law. At the time he took possession, the adjoining loft was wholly unoccupied. By agreement with bis landlord, he barred tjhe door, which led from his own premises to the" vacant loft, placed over it á ste'el plate and used *176the area of the former doorway for shelving. After the door had thus been closed, a third party, the United Weaving Company,' began to manufacture in the adjacent loft, which had then but one exit instead of the two required by the Labor Law.
Although it is conceded that defendant’s own factory has the requisite number of exits and complies with every requirement of the law, he has none the less been convicted of violating section 272 of the Labor Law. Because he failed to reopen the door leading from his premises into the adjacent loft, and the United Weaving Company thus lacked in its factory the number of exits required by that law, it is urged that the defendant, is guilty of a misdemeanor. (See Penal Law, § 1275, as amd. by Laws of 1921, chap. 68.)
Section 272 of the Labor Law casts no such extraordinary burden upon the defendant. It contains no direct prohibition against closing a door leading into or out of a factory. It merely forbids the maintenance of a factory in premises which violate the Labor Law. Specifically its enactment is that “ No factory shall be conducted in any building unless such building. * * * shall conform to the following requirements: * *' * 3. Doors and windows. No door leading into or out of any factory or any floor thereof shall be locked, bolted or fastened during working hours. No door, window or other opening on any floor shall be obstructed by stationary metal bars, grating or wire mesh.”
As was said by McAvoy, J., in People v. Duplan Silk Corp. (208 App. Div. 435): “ The article contains certain requirements for all ‘ factory buildings,’ and others only for those portions operated as 1 factories.’ ”
The command of the statute that “ No door * * * shall be locked ” is directed against a door which is necessary to afford the requisite number of exits in a factory which is actually being maintained. This opening ceased to be such a door when defendant rightfully closed it. I do not subscribe to the opinion of the learned trial court that “ once a door, always a door.” I find no such element of eternal permanence in a door, either in fact or by statute. When, to protect his property stored on his premises, he placed over the doorway a covering of sheet iron or steel, he in fact altered the doorway into a wall as effectually as though he had bricked up the opening. This concededly lawful and innocent act of the defendant could not be converted into a crime by the conduct of a third party in opening a factory upon the adjacent premises in defiance of the requirements of the Labor Law.
I am mindful of the necessity of maintaining the safeguards of the Labor Law for the protection of life and limb. The purposes *177of the law, however, can be adequately achieved by proper action against the landlord and the United Weaving Company.
The judgment appealed from should be reversed and the defendant discharged.
O’Malley, J., concurs.
Judgment affirmed.